DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naftali et al. (US 2013/0061431) (Naftali) in view of Lytle (US 2013/0243354).
	Naftali discloses a container (sealable device 120, see Fig. 4), comprising: an outer shell (walls 125, 127) formed from a water-resistant material (the plastic materials are water resistant), and having a front portion (wall 125), a back portion (wall 127), side portions (side edges of walls 125, 127), and a base portion (base edges of walls 125, 127), the outer shell further comprising: an opening (top opening) at a top of the container extending into a storage compartment; a closure mechanism (magnetic closure formed by strips 110, 115), further comprising: a first magnetic strip (110) extending along and coupled to the front portion at a front edge of the opening; and a second magnetic strip (115) extending along and coupled to the back portion at a back edge of the opening, wherein at least one of the first magnetic strip and the second magnet strip comprises a row of circular magnetic elements (e.g., 18) spaced apart along a flexible polymer strip (e.g., 10), and wherein the row of circular magnetic elements is visible when the opening is in an open configuration (Fig. 1a shows that the magnetic elements are visible); wherein the first magnetic strip is magnetically attracted to the second magnetic strip to resealably seal the opening.
	See paragraph [0170] which discusses that the magnetic elements 18 are encapsulated and embedded within cavities 16 between strip 10 and membrane 19.  See paragraph [0199] which discusses that the magnetic elements are embedded within the cavities between the first strip 110 and the first wall 125.  Clearly, first strip 110 extends along and is coupled to the external surface rather than the internal surface.  Naftali fails to discloses that the strips couple to the internal surface.  Lytle teaches a similar closure mechanism with magnetic elements 137 spaced apart along a resin strip 136. As shown in the cross section of Fig. 4, the strips 136 are positioned and coupled to the interior surface of the front and back portions as represented by layers 132, 133, 134.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the placement of the magnetic strips  for the purpose of positioning the interacting pairs of magnetic elements with each pair having positive and negative polarity closer to each other to enhance the closing force for a more secure closure.
	Note that when positioned on the interior surface the magnetic elements will maintain the visibility as shown in Fig. 1a of Naftali because nothing is positioned over the interior facing surface of the magnetic strips.
Re claim 9, Naftali fails to disclose straps coupled to the outer shell.  Lytle teaches straps (elements 41-45, see Fig. 1 and paragraph [0067]).  It would have been obvious to a person having ordinary skill in the art at the time the present application was filed to add straps to provide a support for wearing or hanging the container or removably couple the container to an external structure to support the container above the ground in a stable manner and allow the container to be transported conveniently.

Claim(s) 2, 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naftali in view of Lytle as applied to claim 1 above, and further in view of Burke et al. (US 2016/0221722) (Burke).
Re claims 2 and 3, the modified combination fails to disclose the flap portion.  Burke teaches a flap portion (closure flap 38) extending from the back portion above the back edge of the opening, the flap portion having a first fastener element (second securing strip 42, see Fig. 4); a second fastener element (first securing strip 40, see Fig. 4) coupled to an external surface of the front portion, these fastener elements are hook and loop fasteners.  It would have been obvious to a person having ordinary skill in the art at the time the present application was filed to add the flap portion and first and second fastener elements to close the container is another manner should the magnetic fastening fail or prove to be inconvenient.
Re claim 6, the modified combination doesn’t state that the front and back portions are welded. Burke discloses the front and back walls as two sub-panels welded together (see “thermos-welding” in paragraph [0025], lines 7-10).  It would have been obvious to a person having ordinary skill in the art at the time the present application was filed to weld the front and back portions to develop a water-tight seam and provide a reliable connection.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naftali in view of Lytle as applied to claim 1 above, and further in view of Seiders et al. (US 2015/0225164) (Seiders).
The modified combination doesn’t provide an inner liner and an insulating layer.  Seiders teaches as shown in Fig. 5A an outer shell 501, insulating layer 502 and inner liner 500 as one progresses from the outside to the inside of the container.  It would have been obvious to a person having ordinary skill in the art at the time the present application was filed to (1) add an insulating layer to provide thermal insulation to extend the time a chilled or heat content remains at a desired temperature and (2) add an inner liner to isolate the thermal insulating layer from damage or soiling.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naftali in view of Lytle as applied to claim 1 above, and further in view of Revels (US 2006/0072857).
The modified combination doesn’t provide a pull tab.  Revels teaches a pull tab (loop member 34) attached to the front edge of the opening.  See paragraph [0029], last sentence for pulling force applied to open container.  It would have been obvious to a person having ordinary skill in the art at the time the present application was filed to add a pull tab to provide leverage, comfort, easy grip and convenience to opening the container.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naftali in view of Lytle as applied to claim 1 above, and further in view of Hafif (US 2004/0238303).
The modified combination doesn’t provide a zip pocket.  Hafif teaches a zip pocket (front compartment 13) and paragraph [0013], lines 13-16 state that compartments close with zippers.  It would have been obvious to a person having ordinary skill in the art at the time the present application was filed to add the zip pocket for increasing the capacity and the ability to segregate the zip pocket content from the main body compartment.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naftali in view of Lytle as applied to claim 1 above, and further in view of Burke and Thatcher (US 2008/0179364).
The modified combination doesn’t provide an airtight seal. , Burke discloses an airtight seal (see hermetic throughout discussion and paragraph [0026], lines 1-4.  Burke may contain only air.  It would have been obvious to a person having ordinary skill in the art at the time the present application was filed to modify the closure to be airtight to prevent the escape of odors or chilled air when the content is a cooled item.
The 5 kg mass limitation is an airtight test limitation or product-by-process limitation evaluated in accordance with MPEP 2113.  The mass is positioned on the back portion and it is not stated whether the mass is placed within the container’s interior or secured on the exterior.  It is not stated that the mass squeezes the container with an additional weight.  Burke, by itself, could certainly have enough structure to fulfill all claim 11 limitations.
If it could be argued that Burke doesn’t support a 5 kg mass as no maximum capacity is mentioned, then Lytle and Thatcher supply the needed evidence.  Lytle teaches a backpack of similar configuration to Burke.  Thatcher teaches a large backpack used to carry loads over 10 kg (see paragraph [0007], line 1 and that certainly is capable of supporting any weight below 10 kg, including 5 kg.  It would have been obvious to a person having ordinary skill in the art at the time the present application was filed to modify the capacity of the container to carry at least 5 kg to meet a desired load requirement.

Claim(s) 11, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naftali in view of Lytle and Seiders.
Naftali discloses a container (sealable device 120, see Fig. 4), comprising: an outer shell (walls 125, 127) formed from a water-resistant material (the plastic materials are water resistant), and having a front portion (wall 125), a back portion (wall 127), side portions (side edges of walls 125, 127), and a base portion (base edges of walls 125, 127), the outer shell further comprising: an opening (top opening) at a top of the container extending into a storage compartment; a closure mechanism (magnetic closure formed by strips 110, 115), further comprising: a first magnetic strip (110) extending along and coupled to the front portion at a front edge of the opening; and a second magnetic strip (115) extending along and coupled to the back portion at a back edge of the opening, wherein at least one of the first magnetic strip and the second magnet strip comprises a row of circular magnetic elements (e.g., 18) spaced apart along a flexible polymer strip (e.g., 10), and wherein the row of circular magnetic elements is visible when the opening is in an open configuration (Fig. 1a shows that the magnetic elements are visible); wherein the first magnetic strip is magnetically attracted to the second magnetic strip to resealably seal the opening.
	See paragraph [0170] which discusses that the magnetic elements 18 are encapsulated and embedded within cavities 16 between strip 10 and membrane 19.  See paragraph [0199] which discusses that the magnetic elements are embedded within the cavities between the first strip 110 and the first wall 125.  Clearly, first strip 110 extends along and is coupled to the external surface rather than the internal surface.  Naftali fails to discloses that the strips couple to the internal surface.  Lytle teaches a similar closure mechanism with magnetic elements 137 spaced apart along a resin strip 136. As shown in the cross section of Fig. 4, the strips 136 are positioned and coupled to the interior surface of the front and back portions as represented by layers 132, 133, 134.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the placement of the magnetic strips  for the purpose of positioning the interacting pairs of magnetic elements with each pair having positive and negative polarity closer to each other to enhance the closing force for a more secure closure.


	Note that when positioned on the interior surface the magnetic elements will maintain the visibility as shown in Fig. 1a of Naftali because nothing is positioned over the interior facing surface of the magnetic strips.
Seiders teaches an insulating container as shown in Fig. 5A an outer shell 501, insulating layer 502 and inner liner 500 as one progresses from the outside to the inside of the container.  It would have been obvious to a person having ordinary skill in the art at the time the present application was filed to (1) add an insulating layer to provide thermal insulation to extend the time a chilled or heat content remains at a desired temperature and (2) add an inner liner to isolate the thermal insulating layer from damage or soiling.
Re claim 18, Naftali fails to disclose straps coupled to the outer shell.  Lytle teaches straps (elements 41-45, see Fig. 1 and paragraph [0067]).  It would have been obvious to a person having ordinary skill in the art at the time the present application was filed to add straps to provide a support for wearing or hanging the container or removably couple the container to an external structure to support the container above the ground in a stable manner and allow the container to be transported conveniently.

Claim(s) 13-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naftali in view of Lytle and Seiders as applied to claim 11 above, and further in view of Burke.
Re claims 13 and 14, the modified combination fails to disclose the placket flap portion and hook and loop fasteners. Burke teaches a flap portion (closure flap 38) extending from the back portion above the back edge of the opening, the flap portion having a first fastener element (second securing strip 42, see Fig. 4); a second fastener element (first securing strip 40, see Fig. 4) coupled to an external surface of the front portion, these fastener elements are hook and loop fasteners.  It would have been obvious to a person having ordinary skill in the art at the time the present application was filed to add the flap portion and first and second fastener elements to close the container is another manner should the magnetic fastening fail or prove to be inconvenient.
Re claim 15, the modified combination fails to disclose the weld.  The modified combination doesn’t state that the front and back portions are welded. Burke discloses the front and back walls as two sub-panels welded together (see “thermos-welding” in paragraph [0025], lines 7-10).  It would have been obvious to a person having ordinary skill in the art at the time the present application was filed to weld the front and back portions to develop a water-tight seam and provide a reliable connection.
Re claim 19, the modified combination fails to disclose that the sealed opening allows less than 0.5% of a liquid held within the storage compartment to leak.  This claim reads as a leak-tight test limitation of product–by-process limitation evaluated in accordance with MPEP 2113.  Burke is emphatically leak tight.  Burke or Seiders do not discuss any specific leak-tight test.  However, the limitation specifies no volume of liquid or percent of full capacity of liquid and merely states that the opening allows less than 0.5% of a liquid held within the storage compartment, when held upside down for at least 10 minutes.  Also, the type of liquid isn’t specified.  If the container contained a single drop of liquid (an extremely low viscosity and high surface tension liquid, e.g. honey) applied to the bottom of the container and the container is closed and held upside down for at least 10 minutes, that single drop or any percentage of the drop would not leak out and the less than 0.5% of liquid held limitation would be met.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naftali in view of Lytle and Seiders as applied to claim 11 above, and further in view of Revels.
The modified combination doesn’t provide a pull tab.  Revels teaches a pull tab (loop member 34) attached to the front edge of the opening.  See paragraph [0029], last sentence for pulling force applied to open container.  It would have been obvious to a person having ordinary skill in the art at the time the present application was filed to add a pull tab to provide leverage, comfort, easy grip and convenience to opening the container.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naftali in view of Lytle and Seiders as applied to claim 11 above, and further in view of Hafif.
The modified combination doesn’t provide a zip pocket.  Hafif teaches a zip pocket (front compartment 13) and paragraph [0013], lines 13-16 state that compartments close with zippers.  It would have been obvious to a person having ordinary skill in the art at the time the present application was filed to add the zip pocket for increasing the capacity and the ability to segregate the zip pocket content from the main body compartment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,174,090  to Rogers et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims a container comprising an outer shell formed from water-resistant material, the outer shell comprising an opening, a closure mechanism and the first and second magnetic strips of the closure are attracted magnetically to each other, close the opening and resealably seal the opening.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733